Case 1:17-cr-00134-CMA Document 1273 Filed 04/17/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


 Criminal Action No. 17-cr-00134-CMA-20

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 KAMIL RILEY,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       This matter is before the Court on Defendant Kamil Riley’s Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. # 1266.) The

 Probation Office and the Government filed Responses to Defendant’s Motion on April

 16, 2020. (Doc. ## 1271, 1272.) For the following reasons, Defendant’s Motion is

 denied without prejudice.

                                    I.     ANALYSIS

       On January 18, 2018, Defendant pled guilty to a one count of conspiracy to

 distribute and possession with intent to distribute 28 grams or more of a mixture and

 substance containing a detectable amount of cocaine base, in violation of 21 U.S.C.

 §§ 841(a)(1), 841(b)(1)(B), and 846. Defendant was sentenced to a term of 60 months

 of imprisonment in the Bureau of Prisons (“BOP”), and his release date is August 10,

 2022. In the instant Motion, Defendant is seeking compassionate release pursuant to 18
Case 1:17-cr-00134-CMA Document 1273 Filed 04/17/20 USDC Colorado Page 2 of 3




 U.S.C. § 3582(c)(1)(A) because he has severe asthma, which makes him especially

 vulnerable to the COVID-19 virus.

        Section 3582(c)(1)(A) permits a district court to reduce a term of imprisonment in

 certain circumstances, “. . . after the defendant has fully exhausted all administrative

 rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant's

 facility, whichever is earlier.”

        Simply put, under this provision, a criminal defendant may file a motion for
        compassionate release only if either: (1) he has exhausted all administrative
        rights to appeal the BOP’s failure to bring a motion on his behalf, or (2) 30
        days have passed since the warden of his facility received his request for
        the BOP to file a motion on his behalf.

 United States v. Rabadi, No. 13-CR-353 (KMK), 2020 WL 1862640, at *2 (S.D.N.Y. Apr.

 14, 2020) (citation omitted).

        Defendant concedes that he has not exhausted his administrative remedies.

 (Doc. # 1266 at 8, 12.) Rather, he asserts that exhaustion would be futile. However, this

 Court agrees with the vast majority of courts to have considered the issue and which

 have “concluded that a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing requirements

 bars defendants from filing motions for compassionate release, and that the judiciary

 has no power to craft an exception to these requirements for defendants seeking

 release during the COVID-19 pandemic.” Rabadi, 2020 WL 1862640 at *3 (emphasis

 added) (collecting cases). Therefore, the Court is unable to grant Defendant the relief

 he requests prior to his exhaustion of the administrative remedies that are available.




                                              2
Case 1:17-cr-00134-CMA Document 1273 Filed 04/17/20 USDC Colorado Page 3 of 3




                                II.   CONCLUSION

       Based on the foregoing, the Court ORDERS that Defendant’s Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 1266) is

 DENIED WITHOUT PREJUDICE.



       DATED: April 17, 2020


                                              BY THE COURT:


                                              _____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          3
